DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 2 May 2022 is acknowledged.  The traversal is on the grounds that the claims of Group II are dependent on Group I and rejoining the claims of Group II would not create an additional search burden (Arguments Pg. 3, [1]).  Applicant further argues claims 1-24 were grouped together as a single invention in the PCT phase (Arguments Pg. 3, [2]).  This is not found persuasive because Groups I (claims 1-19) and II (claims 20 and 24) share the technical feature of a non-naturally occurring microorganism that produces about 1% to about 99.9 % less of a polyhydroxyalkanoate (PHA) product by weight and about 1% to about 250% more protein by weight than the parent microorganism from which the non-naturally occurring microorganism is derived, which does not make a contribution over the prior art. The traversal is not persuasive because the shared technical feature lacks an inventive step over Sonntag, Handrick, or York as indicated in the 35 USC § 102 rejection in this office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 May 2022.
Claims 25-26, 31, 33, 35-37, 43, 46-47, 49, and 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 May 2022.

Claim Status
Claims 21-23, 27-30, 32, 34, 38-42, 44-45, 48, 50-54 are cancelled.
Claims 1-20, 24-26, 31, 33, 35-37, 43, 46-47, 49, 55-56 are currently pending.
Claims 20, 24-26, 31, 33, 35-37, 43, 46-47, 49, and 55-56 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-19 are under examination herein.
Claims 1-19 are rejected.
Claims 2-19 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/432,185 filed 9 December 2016. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 9 December 2016. 
		
Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 June 2019, 19 June 2019, and 27 August 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from the IDS are included with this Office Action.

Drawings
The drawings are objected to because the axes of the graphs of Figures 2A, 2B, 7, 10B, 10C and 10D are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-19 are objected to because of the following informalities:    
In claims 2-19, “A” should be amended to “The” in the method preamble. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 1 recites "about 1% to about 99.9 % less of a polyhydroxyalkanoate (PHA) product by weight” in line 1 and “about 1% to about 250% more protein" in line 2. The word “about” is not defined by the specification.  There is no description of whether “about” means “+/- 0.1%”, “+/- 1%”, or “+/- 10%”.  Therefore, the upper limit and the lower limit of the recited ranges are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. 
	Claim 1 recites the limitation “% more protein” in lines 2-3. It is unclear if the limitation one protein or total protein in the microorganism. 
	Claims 2-19 are dependent on claim 1 and also rejected due to said dependency. 
 Claim 2 recites "about 1:1000 to about 2:1” in lines 2-3. The word “about” is not defined by the specification and there is no description of what “about” means.  Therefore, the upper limit and the lower limit of the recited ranges are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. 
Claim 3 recites "about 1:1000 to about 1:6” in lines 2-3. The word “about” is not defined by the specification and there is no description of what “about” means.  Therefore, the upper limit and the lower limit of the recited ranges are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FitzGerald (FitzGerald, K. et al., Overexpression of a Heterologous Protein, Haloalkane Dehalogenase, in a Poly-beta-Hydroxybutyrate-Deficient Strain of the Facultative Methylotroph Methylobacterium extorquens AM1, 2002, Biotechnology and Bioengineering, 81: 3: 263-268; 27 August 2020 IDS Document) as evidenced by Alves (Alves, L. et al., Backup Expression of the PhaP2 Phasin Compensates for phaP1 Deletion in Herbaspirillum seropedicae, Maintaining Fitness and PHB Accumulation, 2016, Frontiers in Microbiology, 7: 1-13).
Regarding claims 1, 4-7 and 11-13, FitzGerald discloses an M. extorquens [as recited in claims 5-7] mutant was used, AM1::phaC, which is defective in phaC [as recited in claims 11-13] encoding the PHA synthase and is incapable of producing PHB (poly-beta-hydroxybutyrate) [as recited in claim 4] [reads on about 99% less as recited in claim 1] (FitzGerald Pg. 266, right column, lines 8-12). FitzGerald further discloses expression (of a heterologous protein, haloalkane dehalogenase) using the wild-type strain was <5% of total cell protein, expression at a level of 10% of the total cell protein was achieved in a mutant unable to synthesize poly-beta-hydroxybutyrate granules (FitzGerald Abstract, lines 6-9). 
Regarding claim 10, FitzGerald discloses PHB granules (FitzGerald Pg. 266, right column, line 7), located in intracellular granules as evidenced by Alves (Alves Pg. 2, [2], lines 21-22: Polymeric PHB is stored as insoluble, intracellular granules that are coated with proteins). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FitzGerald (FitzGerald, K. et al., Overexpression of a Heterologous Protein, Haloalkane Dehalogenase, in a Poly-beta-Hydroxybutyrate-Deficient Strain of the Facultative Methylotroph Methylobacterium extorquens AM1, 2002, Biotechnology and Bioengineering, 81: 3: 263-268; 27 August 2020 IDS Document)  in view of Ye (Ye RW, et al., Construction of carotenoid biosynthetic pathways through chromosomal integration in methane-utilizing bacterium Methylomonas sp. strain 16a, 2012, Methods in Molecular Biology, 892:185-95).  
Regarding claims 8-9, FitzGerald discloses an M. extorquens mutant was used, AM1::phaC, which is defective in phaC encoding the PHA synthase and is incapable of producing PHB (poly-beta-hydroxybutyrate) [reads on about 99% less as recited in claim 1] (FitzGerald Pg. 266, right column, lines 8-12). FitzGerald further discloses expression (of a heterologous protein, haloalkane dehalogenase) using the wild-type strain was <5% of total cell protein, expression at a level of 10% of the total cell protein was achieved in a mutant unable to synthesize poly-beta-hydroxybutyrate granules (FitzGerald Abstract, lines 6-9).
FitzGerald does not teach said microorganism is genetically modified to produce elevated levels of one or more carotenoid compounds relative to the corresponding unmodified organism as recited in claim 8, or said carotenoid compound(s) are selected from β-carotene, lycopene, rhodopsin, zeaxanthin, lutein, canthaxanthin, phoenicoxanthin, echinenone, cryptoxanthin, astaxanthin, adinoxanthin, 3- hydroxyechinenone, and sprilloxanthin as recited in claim 9.
Ye teaches canthaxanthin and astaxanthin are carotenoids that have been widely used commercially. Biosynthesis of carotenoids is derived from the isoprenoid pathway. β-carotene can be made from farnesyl pyrophosphate by expression of crtE, crtY, crtI, and crtB genes. The two β-ionone rings in β-carotene are modified by ketolases and hydroxylases to produce canthaxanthin and astaxanthin. In some bacterial systems, the β-carotene hydroxylase CrtZ introduces the hydroxyl groups on the β-ionone rings, while the β-carotene ketolase CrtW catalyzes the reaction of adding two keto-groups. Only the CrtW ketolase is necessary for the production of canthaxanthin, while a combination of both CrtZ hydroxylase and CrtW ketolase is required for the biosynthesis of astaxanthin. To demonstrate the feasibility and the commercial potential of engineering complex pathways in methanotrophs, here we describe a procedure for the construction of canthaxanthin- and astaxanthin producing strains in Methylmonas sp. strain 16a. To maintain strain stability, which is required for large-scale fermentation process, construction of these strains is achieved through integration of the carotenoid pathway genes in the chromosome and manipulation of the expression level with appropriate promoters and gene copy numbers (Ye Pg. 186, [1]-[2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to genetically modify FitzGerald’s microorganism to produce elevated levels of the β-carotene, canthaxanthin, or astaxanthin as taught by Ye to utilize methylotrophic bacteria to produce carotenoids commercially. There would have been a reasonable expectation of success, because FitzGerald and Ye both teach genetic modification of methylotrophic bacteria. 

Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FitzGerald (FitzGerald, K. et al., Overexpression of a Heterologous Protein, Haloalkane Dehalogenase, in a Poly-beta-Hydroxybutyrate-Deficient Strain of the Facultative Methylotroph Methylobacterium extorquens AM1, 2002, Biotechnology and Bioengineering, 81: 3: 263-268; 27 August 2020 IDS Document) in view of Handrick (Handrick, R. et al., Mobilization of Poly(3-Hydroxybutyrate) in Ralstonia eutropha, 2000, Journal of Bacteriology, 182(20): 5916-5918). 
Regarding claims 14, 15, 18 and 19, FitzGerald discloses an M. extorquens mutant was used, AM1::phaC, which is defective in phaC encoding the PHA synthase and is incapable of producing PHB (poly-beta-hydroxybutyrate) [reads on about 99% less] (FitzGerald Pg. 266, right column, lines 8-12). FitzGerald further discloses expression (of a heterologous protein, haloalkane dehalogenase) using the wild-type strain was <5% of total cell protein, expression at a level of 10% of the total cell protein was achieved in a mutant unable to synthesize poly-beta-hydroxybutyrate granules (FitzGerald Abstract, lines 6-9). 
FitzGerald does not teach the mutation comprises enhanced expression of one or more PHA degradation genes or results in enhanced enzymatic activity of one or more PHA degradation enzymes as recited in claim 14, wherein the one or more PHA degradation enzymes comprises phaY, phaZ, and/or hbd as recited in claim 15, or the non-naturally occurring microorganism comprising one or more heterologous PHA degradation genes resulting in reduced production of PHA as recited in claim 18, wherein the one or more heterologous PHA degradation genes comprises phaY and/or phaZ as recited in claim 19.  
Handrick teaches native PHB granules isolated from chromosomal knockout mutants of an intracellular PHB (i-PHB) depolymerase gene of Rastonia eutropha  H16 and HF210 showed a reduced but not completely eliminated activity of 3HB release and indicated the presence of i-PHB depolymerase isoenzymes (Handrick Abstract lines 5-8). The PHB content of the i-phaZ deletion mutants [as recited in claims 14, 15, 18 and 19] also decreased but only to a minor extent (25 and 28% degradation for the H16 mutant and the HF210 mutant, respectively) (Handrick Pg. 5918, left column, [2], lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Handrick’s phaZ mutant for FitzGerald’s phaC mutant in FitzGerald’s process of overexpressing heterologous proteins, because both mutants result in reduced PHB production. The substitution of one known PHB mutant for another would have yielded predictable results, because both Handrick’s phaZ mutant for FitzGerald’s phaC mutant are disclosed as resulting in reduced PHB production.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FitzGerald (FitzGerald, K. et al., Overexpression of a Heterologous Protein, Haloalkane Dehalogenase, in a Poly-beta-Hydroxybutyrate-Deficient Strain of the Facultative Methylotroph Methylobacterium extorquens AM1, 2002, Biotechnology and Bioengineering, 81: 3: 263-268; 27 August 2020 IDS Document) in view of York (York, G. et al., New Insight into the Role of the PhaP Phasin of Ralstonia eutropha in Promoting Synthesis of Polyhydroxybutyrate, 2001, Journal of Bacteriology, 183(7): 2394-2397; 19 June 2019 IDS Document).
Regarding claim 16, FitzGerald discloses an M. extorquens mutant was used, AM1::phaC, which is defective in phaC encoding the PHA synthase and is incapable of producing PHB (poly-beta-hydroxybutyrate) [reads on about 99% less] (FitzGerald Pg. 266, right column, lines 8-12). FitzGerald further discloses expression (of a heterologous protein, haloalkane dehalogenase) using the wild-type strain was <5% of total cell protein, expression at a level of 10% of the total cell protein was achieved in a mutant unable to synthesize poly-beta-hydroxybutyrate granules (FitzGerald Abstract, lines 6-9).
FitzGerald does not teach the mutation comprises deletion or reduced expression of one or more phasin genes, or results in reduced binding affinity of one or more phasins for intracellular PHA granules as recited in claim 16.
York teaches polyhydroxyalkanoates (PHAs) are polyoxoesters that are synthesized intracellularly in diverse bacteria under conditions of limitation for a nutrient other than carbon. The polymers are water insoluble and accumulate as intracellular granules. Phasins are low-molecular-weight proteins that are proposed to promote PHA synthesis in cells (York Pg. 2394, left column, [1], lines 1-6). Rastonia eutropha is well suited for studies on phasins, given that the strain produces a PHA, poly-[(R)-3-hydroxybutyrate] (PHB), under many standard cultivation conditions (York Pg. 2394, left column, [2], lines 1-3). The phaP deletion strain [as recited in 16] exhibited defects in PHB production relative to the wt strain under all growth conditions. The wt strain cultivated in TSB, PHA(med), and PHA- (high) accumulated PHB to maximum levels of 0.44, 0.78, or 1.5 mg per ml of culture, respectively. For comparison, the phaP deletion strain accumulated PHB to maximum levels of 0.13, 0.59, or 0.62 mg per ml of culture, respectively. Both strains exhibited the same trends of PHB accumulation under each of the growth conditions, but the phaP deletion strain produced approximately half as much PHB as the wt strain under each condition (York Pg. 2396, right column, [1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute York’s phaP mutant for FitzGerald’s phaC mutant in FitzGerald’s process of overexpressing heterologous proteins, because both mutants result in reduced PHB production. The substitution of one known PHB mutant for another would have yielded predictable results, because both York’s phaP mutant for FitzGerald’s phaC mutant are disclosed as resulting in reduced PHB production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631